United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
U.S. POSTAL SERVICE, SEATTLE
PROCESSING & DISTRIBUTION CENTER,
Seattle, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0888
Issued: May 14, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 16, 2020 appellant filed a timely appeal from a February 14, 2020 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the February 14, 2020 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish disability from work
during the period December 11 through 20, 2019 causally related to his accepted April 4, 2019
employment injury.
FACTUAL HISTORY
On April 4, 2019 appellant, then a 59-year-old area maintenance technician, alleged that
he felt a “pop” in his right shoulder while reaching to change a lightbulb while in the performance
of duty. OWCP initially accepted the claim for sprain of right shoulder joint. It subsequently
expanded its acceptance of the claim to include superior glenoid labrum lesion of right shoulder
and complete tear or rupture of the right rotator cuff. On October 4, 2019 appellant underwent an
OWCP-authorized right shoulder arthroscopic debridement of the rotator cuff, distal clavical
resection, and tendonesis of the biceps tendon, performed by Dr. Craig T. Arntz, a Board-certified
orthopedic surgeon.3 Appellant received appropriate wage-loss compensation on OWCP’s
supplemental rolls for the period October 4 through December 10, 2019. He retired on
December 10, 2019.
On December 9, 2019 Dr. Arntz indicated that appellant’s right shoulder surgical incision
was healing beautifully, and that his shoulder motion and comfort was improving. In a
December 9, 2019 activity prescription form, he released appellant to modified duty with
restrictions of no pushing, pulling, reaching, or lifting with the right arm.
In a December 10, 2019 letter, the employing establishment offered appellant a temporary
limited-duty job beginning that day.4 It advised that the job duties entailed helping customers with
packaging and forms and directing customers to the self-service kiosks. Appellant rejected the
temporary assignment, contending that its required duties were outside of his medical restrictions.
A December 10, 2019 document effectuating the offer bore the heading “Offer of Modified
Assignment (Limited-Duty).” It reflected that a modified assignment of “customer service” was
available to appellant for eight hours a day. The position had an annual salary of $65,447.00 for
level 09 step P. The duties of the modified assignment involved helping customers with packaging
and forms with the left hand/arm for four hours a day and directing customers to the self-service
kiosk for four hours a day with use of left hand/arm. The physical requirements of the modified
position indicated that no pushing, pulling, reaching or lifting would be performed with the right
arm.
On December 17, 2019 appellant refused the modified assignment, contending that it was
not a regular job position.

3

The surgical report discusses appellant’s right shoulder conditions, but references his left shoulder regarding the
surgical procedure.
4

It noted that the date of injury was September 24, 2019.

2

On December 24, 2019 appellant filed a claim for wage-loss compensation (Form CA-7)
for disability during the period December 7 through 20, 2019. In an accompanying time analysis
form (Form CA-7a) appellant indicated that no suitable work was available during each of the days
claimed. The employing establishment controverted the claim for wage-loss compensation beyond
December 10, 2019 as appellant was no longer an employee of the employing establishment.
In a January 3, 2020 letter, OWCP acknowledged receipt of appellant’s Form CA-7 and
advised appellant that it had processed a wage-loss compensation payment for the period
December 7 through 10, 2019. It noted that on December 10, 2019 he had elected to receive
disability retirement. OWCP also noted that the employing establishment had offered appellant a
modified temporary light-duty assignment in customer service on December 10, 2019, which he
declined. It informed him that the duties and physical requirements of the employing
establishment’s temporary light-duty assignment in customer service were within Dr. Arntz’
December 9, 2019 work restrictions as the job offered only required use of his left arm. OWCP
also informed appellant of the provisions of 20 C.F.R. § 10.500(a) and further advised that his
entitlement to wage-loss compensation may be denied under this provision if he did not accept the
offered assignment or provide a written explanation with justification for his refusal within 30
days. It specifically requested appellant to submit evidence to support that the assignment was no
longer available or no longer accommodated his medical restrictions.
In a January 13, 2020 report, Dr. Arntz provided an impression of excellent progress post
right rotator cuff tear repair and steadily improving shoulder motion, strength, and comfort. He
recommended restrictions of no lifting over 10 pounds and limited use of right arm overhead
pending reevaluation in approximately six weeks.
By decision dated February 14, 2020, OWCP denied appellant’s claim for disability for the
period December 11 through 20, 2019 pursuant to 20 C.F.R. § 10.500(a) based on his refusal to
accept the employing establishment’s December 10, 2019 offer for a temporary light-duty
assignment. It explained that the evidence established that he had medical restrictions in place, a
light-duty work assignment within those restrictions was available to him, and he was previously
notified in writing that such light-duty work was available.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as alleged,
and that any disability or specific condition for which compensation is claimed is causally related
to the employment injury.5 In general the term, “disability” under FECA means incapacity because

5

S.W., Docket No. 18-1529 (issued April 19, 2019); J.F., Docket No. 09-1061 (issued November 17, 2009).

3

of injury in employment to earn the wages, which the employee was receiving at the time of such
injury.6
To establish causal relationship between the disability claimed and the employment injury,
an employee must submit rationalized medical evidence, based on a complete factual and medical
background, supporting such causal relationship.7 The opinion of the physician must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship.8
Section 10.500(a) of OWCP’s regulations provides that benefits are available only while
the effects of a work-related condition continue. Compensation for wage loss due to disability is
available only for periods during which an employee’s work-related medical condition prevents
him or her from earning the wages earned before the work-related injury. For example, an
employee is not entitled to compensation for wage-loss claimed on a Form CA-7 to the extent that
evidence contemporaneous with the period claimed on a Form CA-7 establishes that an employee
had medical work restrictions in place, that light duty within those work restrictions was available,
and that the employee was previously notified in writing that such duty was available.
OWCP’s procedures provide that, when a claimant is not on the periodic rolls, a claim for
wage-loss compensation may be received on a Form CA-7 when a temporary light-duty
assignment has been provided by the employing establishment. These procedures further provide
that, when a formal loss of wage-earning capacity has not been issued, OWCP’s claims examiner
should follow certain specified procedures. If the evidence establishes that injury-related residuals
continue and result in work restrictions, that light duty within those work restrictions was available,
and that the employee was notified in writing that such light duty was available, then wage-loss
benefits (effective the date of the written notification of light-duty availability) are not payable for
the period covered by the available light-duty assignment. Such benefits are payable only for
periods during which an employee’s work-related medical condition prevent him or her from
earning the wages earned before the work-related injury.9
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish disability from
work during the period December 11 through 20, 2019 causally related to his accepted April 4,
2019 employment injury.
OWCP’s denial of wage-loss compensation for the period December 11 through 20, 2019
is supported by the provisions of 20 C.F.R. § 10.500 (a). On December 10, 2019 the employing
6
See 20 C.F.R. § 10.5(f); see also S.W., id.; A.M., Docket No. 09-1895 (issued April 23, 2010); Roberta L.
Kaaumoana, 54 ECAB 150 (2002).
7

J.M., Docket No. 19-0478 (issued August 9, 2019).

8

Id.

9
20 C.F.R. § 10.500(a); see also Federal (FECA) Procedure Manual, Part 2 -- Claims, Job Offers and Return to
Work, Chapter 2.814.9a (June 2013).

4

establishment provided appellant a full-time modified light-duty assignment in customer service.
The December 10, 2019 cover letter specifically advised that the offered assignment was
temporary.10 The document effectuating the offer indicated that modified position was available
to appellant commencing December 10, 2019. The duties of the position required appellant to help
customers with packaging and forms for four hours a day and direct customers to the self-serve
kiosk for four hours a day, all with the use of left hand/arm. The physical requirements of the
modified position indicated that no pushing, pulling, reaching, or lifting with the right arm was
involved. This is consistent with Dr. Arntz’ December 9, 2019 work restrictions as the modified
job offered only required use of his left arm. Thus, the evidence establishes that appellant had
medical work restrictions in place, that light duty within those work restrictions was available, and
that he was previously notified in writing that such light duty was available.11
The record is devoid of any evidence, which shows that the temporary modified light-duty
assignment was not within appellant’s work restrictions or was no longer available. Dr. Arntz’
subsequent January 13, 2020 work restrictions of no lifting over 10 pounds and limited use of right
arm overhead continues to support that the offered positon was within his physical restrictions.
Therefore, the evidence shows that, for the period December 11 through 20, 2019,
appellant could perform the temporary modified light-duty position available to him and OWCP
properly denied entitlement to wage-loss compensation for that period.12
On appeal appellant submitted pleadings asserting issues concerning his denial of
compensation and medical treatment, denial of third-party compensation, denial of
accommodation, and denial of return to work. He also alleged that he involuntary retired and
raised issues pertaining to the Office of Personnel Management, the Family and Medical Leave
Act, and other statutes. The Board’s jurisdiction is limited to the issue of appellant’s entitlement
to disability for the claimed period of December 11 through 20, 2019. For the reasons set forth
above, appellant has not met his burden of proof to establish disability from work for the period
December 11 through 20, 2019 due to his accepted conditions. Additionally, appellant submitted
a petition for reconsideration requesting that the Board “reopen” the present appeal. However,
this petition is premature as the Board had not issued a final decision in this appeal. Appellant has
30 days from the issuance of this decision to file a petition for reconsideration.13 Appellant has
also filed a motion for a preliminary injunction. However, the Board’s Rules of Procedure does
not provide for injunctive relief.14 Finally, appellant also filed a motion to consolidate the present
appeal with his appeal in Docket No. 21-0375. However, the Board, in its discretion, denies the
request as it involves a subsequent decision of OWCP. Therefore, the appeal in Docket No. 210375 will be adjudicated separately.

10

See B.T., Docket No. 19-1331 (issued April 30, 2020).

11

See S.W., supra note 5.

12

See A.M., Docket No. 19-0138 (issued October 2, 2019).

13

20 C.F.R. § 501.7(a).

14

See id. at § 501 et seq.

5

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish disability from
work during the period December 11 through 20, 2019 causally related to his accepted April 4,
2019 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the February 14, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 14, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

